DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS for ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art discloses that “[t]o evaluate the second embodiment and CNN's performance for crack patch detection, all of the 147,344 crack and 149,460 non-crack image patches described above were used for validation. It took 80% the image patches to train and 20% to validate the CNN and generate the receiver operating characteristic (ROC) curves. FIG. 25 demonstrates the ROC curves of the CNN and the LBP-SVM where the true positive rate (TPR) is the number of true positives (crack patches) divided by the total number of positives. The false positive rate (FPR) is defined in a similar manner. A classifier with low FPR (e.g., smaller than 1%) is practical to detect crack patches without having too many false-positives during a frame scanning. FIG. 25 indicates that the CNN reaches high TPR much faster than the LBP-SVM. With 0.1% FPR, the CNN achieves 99.9% TPR while the LBP-SVM has only 96.2% TPR. This means when the CNN miss-detects 0.1% the crack patches, the LBP-SVM might miss-detect 3.8%, that is, 38 times that of CNN.”
However, the prior arts and the references do not teach “calculating a plurality of area under curve classification metrics for classifying that an image has been tampered and detection metrics for detecting which part of the image has been tampered for each of the plurality of ROC curves; and

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Following is a reference pertinent to the claimed invention:
Jahanshahi et al. (US 2017/0343481 A1): capable of autonomous crack detection in surfaces by analyzing video of the surface. The systems and methods include the capability to produce a video of the surfaces, the capability to analyze individual frames of the video to obtain surface texture feature data for areas of the surfaces depicted in each of the individual frames, the capability to analyze the surface texture feature data to detect surface texture features in the areas of the surfaces depicted in each of the individual frames, the capability of tracking the motion of the detected surface texture features in the individual frames to produce tracking data, and the capability of using the tracking data to filter non-crack surface texture features from the detected surface texture features in the individual frames.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN W LEE/Primary Examiner, Art Unit 2664